

117 HR 4944 IH: Helping Kids Cope Act of 2021
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4944IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Ms. Blunt Rochester (for herself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize grants to support pediatric behavioral health care integration and coordination, and for other purposes.1.Short titleThis Act may be cited as the Helping Kids Cope Act of 2021. 2.Grant programs to support pediatric behavioral health careSubpart V of part D of title III of the Public Health Service Act (42 U.S.C. 256) is amended by adding at the end the following:340A–1.Grants to support pediatric behavioral health care integration and coordination(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to eligible entities for the purpose of supporting pediatric behavioral health care integration and coordination within communities to meet local community needs.(b)Eligible entitiesEntities eligible for grants under subsection (a) include—(1)pediatricians;(2)children’s hospitals;(3)pediatric behavioral health providers with the capacity to organize and implement activities working with community organizations and providers; and(4)other entities as determined appropriate by the Secretary.(c)PrioritizationIn awarding grants under subsection (a), the Secretary shall prioritize applicants that demonstrate the highest needs at the local level along the care continuum for strengthening children’s behavioral health crisis care and access. (d)Use of fundsActivities that may be funded through a grant under subsection (a) include—(1)the recruitment and retention of community health workers or navigators to coordinate family access to pediatric mental, emotional, and behavioral health services;(2)training the pediatric mental, emotional, and behavioral health care workforce, relevant stakeholders, and community members;(3)expanding evidence-based, integrated models of care for pediatric mental, emotional, and behavioral health services;(4)pediatric practice integration for the provision of pediatric mental, emotional, and behavioral health services;(5)addressing surge capacity for pediatric mental, emotional, and behavioral health needs;(6)providing pediatric mental, emotional, and behavioral health services to children as delivered by behavioral, emotional, and mental health professionals utilizing telehealth services;(7)establishing or maintaining initiatives to decompress emergency departments, including partial hospitalization, step down residency programs, and intensive outpatient programs;(8)supporting, enhancing, or expanding pediatric mental, emotional, and behavioral health preventive and crisis intervention services;(9)establishing or maintaining pediatric mental, emotional, and behavioral health urgent care;(10)establishing or maintaining community-based initiatives, such as school-based partnerships; and(11)addressing other access and coordination gaps to mental, emotional, and behavioral health services in the community for children.(e)FundingTo carry out this section, there is hereby appropriated, out of amounts in the Treasury not otherwise obligated, $500,000,000 for each of fiscal years 2022 through 2026.340A–2.Pediatric behavioral health workforce training program(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to eligible entities for the purpose of supporting evidence-based pediatric behavioral health workforce training.(b)Eligible entitiesEntities eligible for grants under subsection (a) include—(1)children’s hospitals; and(2)other pediatric health care providers as determined appropriate by the Secretary.(c)Use of fundsThe training that may be supported through a grant under subsection (a) includes expanded training in pediatric behavioral health for physicians and nonphysician practitioners, including the following practitioner types:(1)Child and adolescent psychiatrists.(2)Psychiatric nurses.(3)Psychologists.(4)Advanced practice nurses.(5)Family therapists.(6)Social workers.(7)Mental health counselors.(8)Other practitioner types as determined appropriate by the Secretary.(d)FundingTo carry out this section, there is hereby appropriated, out of amounts in the Treasury not otherwise obligated, $100,000,000 for each of fiscal years 2022 through 2026..